*54On July 7, 2008, the defendant was sentenced to a commitment to the Department of Corrections for a period of five (5) years, for the offense of Assault on a Minor, a felony. The Court recommends the boot camp program. The defendant may petition the court for a reduction in sentence if the defendant successfully completes the boot camp program
On August 6, 2009, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Steve Eschenbacher. The state was not represented.
Before hearing the application, Mr. Eschenbacher informed the Sentence Review Division that he had consulted with Mr. Holt and found that Mr. Holt is in the process of filing a Post Conviction Relief and requested that the hearing be held in a pending status upon the completion of the Post Conviction.
Therefore, it is the unanimous decision of the Sentence Review Division that the Application for Review of Sentence shall be continued pending the outcome of the Post Conviction Relief and notification to the Sentence Review Division from the Defendant within 60 days of that Decision.
Done in open Court this 6th day of August, 2009.
DATED this 20th day of August, 2009.
Chairperson, Hon. Stewart Stadler, Member, Hon. Blair Jones and Member, Richard Simonton.